Title: From George Washington to Timothy Pickering, 20 November 1795
From: Washington, George
To: Pickering, Timothy


          
            Sir
            Philadelphia 20th Novr 1795
          
          In my communications to Congress at the opening of the ensuing Session, I shall refer to the department of War for information on the following subjects.
          A statement of our present Military force—terms of its enlistment—and the disposition thereof—generally.
          A statement of the fortifications, and defences of the several harbours, agreeably to acts of Congress passed for that purpose.
          The present state of the frigates—prospect of their completion —and causes wch have impeded the progress of them.
          The measures which have been pursued to obtain proper sites for the Arsenals, & for replenishing the Magazines.
          The train in which the 50,000 Drs granted for the purpose of an Indian Trade is.
          And, as there are some defects in the establishment of the Mint; or at least some legislative provisions are wanting to render it more complete, & to restrain some interferences which seem to be arising in other Quarters; it is necessary that the report of the late Director, with a supplimentary one from the present, if he has any thing to add thereto should be prepared previous to the opening of the Session.
          All these statements must be in readiness to accompany the Speech, as the latter, without them, will be incomplete—one sett for each house must be prepared.
          
            Go: Washington
          
        